In the
                                Court of Appeals
                        Second Appellate District of Texas
                                 at Fort Worth
                                  No. 02-20-00208-CV

IN THE INTEREST OF E.D. AND E.D.,            §   On Appeal from the 324th District Court
CHILDREN
                                             §   of Tarrant County (324-633191-18)

                                             §   January 6, 2022

                                             §   Memorandum Opinion by Justice Womack

                                     JUDGMENT

        This court has considered the record on appeal in this case and holds that there

 was no error in the trial court’s judgment. It is ordered that the judgment of the trial

 court is affirmed.

        It is further ordered that Appellant shall pay all costs of this appeal, for which

 let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dana Womack
                                           Justice Dana Womack